PER CURIAM.
Affirmed. Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001).

On Motion for Certification

PER CURIAM.
We grant the motion for certification. Defendant-appellant Romeo entered a plea in 1995. He filed a motion for postconviction relief which is timely under Wood v. State, 750 So.2d 592 (Fla.1999). In it he alleges that he should be granted postcon-viction relief because his counsel never advised him that his plea could constitute a prior offense in a subsequent proceeding, and that if he had been so advised, he would have gone to trial.
The trial court denied postconvietion relief and we affirmed on authority of Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001). Defendant filed a timely motion for certification, which we grant.
As we did in Major, we certify that we have passed on the following question of great public importance:
WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCE ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
Certification granted.